Citation Nr: 0515041	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, to include asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  No evidence of manifestation, diagnosis, or treatment for 
asthma during service is demonstrated.  

2.  There is no competent evidence linking a current 
disability due to asthma or any other upper respiratory 
disorder to in-service symptomatology or pathology.  


CONCLUSION OF LAW

A current upper respiratory disorder, to include asthma, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a multiple letters beginning in November 2001, the RO 
advised the veteran of the VCAA and its effect on her claim.  
In addition, the veteran was advised, by virtue of 
supplemental statements of the case (SSOCs) dated in October 
2003, October 2004, and December 2004 issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SSOCs 
issued by the RO clarified what evidence would be required to 
establish service connection for asthma.

In this regard, while the veteran and her representative have 
found fault in the past with the fact that the veteran was 
not afforded an opinion by a VA physician as to whether she 
has a disability due to asthma that is related to service, 
the veteran indicated in her most recent correspondence with 
VA, dated in January 2005, that she desired that her appeal 
move forward "without further delay."  Therefore, and given 
the long period of the time that has passed since the 
September 1997 rating decision which gave rise to this 
appeal, the Board concludes that the additional delay which 
would result from a remand to obtain a medical opinion in 
this case would not be appropriate.  Further, the claims file 
reflects that the December 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Moreover, all the above notice documents need to be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The service entrance examination and history compiled at that 
time, as well as the remaining service medical records, 
including the January 1986 separation examination, do not 
reflect any manifestation, diagnosis, or treatment for 
asthma.  In fact, the veteran denied ever having asthma on a 
Report of Medical History completed at the time of his 
January 1986 separation examination.  The service medical 
records do reflect evidence of isolated upper respiratory 
complaints, such as wheezing (see June 1980 service medical 
record, with costochondritis as the diagnostic impression) 
and nasal congestion and related symptomatology (see, e.g., 
February 1978 and Winter 1982 service medical records 
reflecting diagnoses of possible bronchitis, an upper 
respiratory infection, and viral syndrome.)  The medical 
history compiled at the time of the separation examination 
reflects a history of spring hay fever and an allergy to 
shellfish, and the reports from the separation examination 
noted a "torus palatina," which is a bony protuberance on 
the hard palate at the junction of the intermaxillary and 
transverse palatine sutures.  (Dorland's Illustrated Medical 
Dictionary 1724 (28th ed. 1994). 

The post-service evidence includes an October 2003 statement 
from a private physician who indicated that he had treated 
the veteran for asthma and allergic rhinitis from September 
1986 to April 1994.  This physician noted that the records of 
this treatment had been destroyed.  An April 1997 VA 
examination resulted in a diagnosis of bronchial asthma, and 
the reports from this examination reflected an 18-year 
history of asthma.  

The veteran was afforded a hearing at the RO in April 2003, 
at which time it was emphasized that, since his claim for 
asthma was submitted in 1997, she was now "amending" her 
claim to include a contention that service connection should 
be granted for an upper respiratory "condition," instead of 
"just asthma."  (Or, as stated by the veteran, in essence, 
in her January 2005 statement, service connection should be 
granted for asthma due to the fact that this condition 
"developed" from in-service respiratory infections.)  To 
this end, the veteran's representative testified at the 
hearing that the in-service evidence of treatment for 
multiple respiratory infections, which she contended resulted 
in "full blown asthma" as diagnosed at the 1997 VA 
examination, and the 18-year history of asthma reported at 
the time of this examination, were sufficient bases to 
warrant a grant of the veteran's claim.  At this hearing, the 
veteran described in-service treatment for respiratory 
complaints associated at the time with upper respiratory 
infections and bronchitis, and essentially contended that the 
asthma she developed after service was the etiologic result 
of those in-service respiratory symptoms.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently. Increase 
in the degree of disability during service may not be 
disposed of routinely as natural progress nor as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the pertinent criteria to the facts summarized in 
the previous section above, the Board notes that the service 
medical records do not reflect treatment for asthma.  While 
they do reflect upper respiratory complaints, these were 
attributed to transient conditions, such as bronchitis and 
viral infections, or allergies, to include to fish and hay 
fever.  No medical personnel reported manifestations of 
asthma during service.  Under the provisions of 
38 C.F.R. § 3.380, these allergies are considered to 
represent acute conditions that resolve without residuals.  

With regard to the other respiratory conditions demonstrated 
in service, the record reveals no competent evidence linking 
a current disability associated with asthma or any other 
current respiratory disorder to in-service symptomatology.  
The closest such evidence is the reported "18-year history" 
of asthma noted on the April 1997 VA examination reports and 
the October 2003 statement from a private physician 
reflecting treatment for asthma and allergic rhinitis since 
September 1986.  However, the history recorded by the 
examiner in April 1997 appears to have been entirely based 
upon the statements of the veteran, as the clinical reports 
from that examination do not reflect that the claims file was 
reviewed, and there is otherwise no reason to place any 
significant probative weight on the history recorded therein.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comments by the physician, is not transformed into 
competent medical history). 

With regard to the October 2003 statement, no contemporaneous 
record of the asserted treatment is of record, and given the 
17-year elapse of time from that doctor's purported first 
treatment of the veteran and his October 2003 statement, the 
physician's memory of these events may, understandably, be 
faulty.  Nevertheless, the Board emphasizes that asthma is 
not one of the conditions for which service connection may be 
"presumed" if shown within one year of service, and that 
even if the veteran were first treated for asthma in 
September 1986, that would still be some five months after 
service separation, and some nine months after the January 
1986 separation examination.  Thus, given the fact that the 
January 1986 separation examination and history compiled at 
that time did not refer to asthma or a chronic respiratory 
disorder, and the lack of any competent evidence linking a 
current disability associated with asthma or any other upper 
respiratory disorder to service, the fact that the veteran 
may have been treated for asthma as early as September 1986 
would not compel a conclusion that such asthma was related to 
service.  
The Board recognizes the veteran's sincere belief, and 
respects her right to offer her opinion in this regard, that 
the in-service respiratory symptoms she suffered from 
developed into a current disability associated with asthma or 
other respiratory condition.  The Board does not dispute that 
the record demonstrates in-service treatment for respiratory 
symptoms, but whether they represented manifestations of 
asthma is a medical question which must be resolved by 
professional evidence.  However, neither the veteran, nor 
those lay individuals who have represented her in this case, 
are deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
Accordingly, the Board finds the positive evidence 
represented by the unsupported assertions that the in-service 
respiratory symptoms have resulted in asthma or other current 
upper respiratory disability to be of no probative value. 
In summary, and for the reasons stated above, the Board finds 
the probative value of the negative evidence to exceed that 
of the positive.  Therefore, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for an upper respiratory 
disorder, to include asthma, is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


